DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of SEQ ID NO: 57 and myocardial infarction was previously acknowledged.
In the reply filed 8/10/2020, Applicants amended claims 1, 3, 5-7 and 10-12 were amended. Claims 17-43 are newly added. Claims 2, 4, 8, 9 and 13-16 were cancelled. 
Claims 1, 3, 5-7, 10-12 and 17-43read on the elected species and are under consideration. 

	Claim objections-Withdrawn	

The objection to claim 7-16 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim is withdrawn due to amendment or cancellation of the claims. 

Claim Rejections-Withdrawn
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Dinarello et al. (WO 2011/109768) is withdrawn due to amendment of the claims. 
Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing myocardial infarct size and treating AMI with SEQ ID NO: 1 and SEQ ID NO: 57, does not 

Response to Arguments
Applicant’s arguments with respect to the rejections above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections-NEW
Claim 1 is objected to because of the following informalities: “stom” should be amended to “storm”.
Claim 3 is objected to because of the following informalities:  “therefor” should be amended to “thereof”. 
 Appropriate correction is required.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 was amended to include “…wherein the human subject in need of a reduction in infarct size is a subject in need of treatment for a disease…”
 There is insufficient antecedent basis for this limitation in the claim. 
This is a NEW rejection necessitated by amendment of claim 1.
Please note that claim 1 is interpreted be drawn to a method of reducing infarct size in a subject with AMI, gout, stroke, heart surgery complication and TBI. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5-7, 11-12,17, 19-20, 22, 24-27, 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015504675 (filed 01/10/2013, published 2/16/2015). This is a NEW rejection necessitated by amendment. 

With respect to claims 1, 3 and 5, JP 2015504675 teach compositions and methods using recombinant AAT (p. 4, description). JP 2015504675 teach SEQ ID NO: VKFNKPFVFLMIEQNTKSPLFMGKVVNPTQ) (p. 28). SEQ ID NO: 34 comprises instantly claimed SEQ ID NO: 1 (please see bolded amino acids above).  SEQ ID NO: 34 is 36 amino acids in length, meeting the limitations of “37 amino acids are fewer”. JP 2015504675 teaches carboxy terminal peptide derivatives such as SEQ ID NO: 34 are contemplated for use. 
 With respect to the limitation “a method of treating a disease associated with a cytokine storm” (claim 1), “wherein the human subject in need of reduction in infarct size is a subject in need of treatment for a disease selected from the group consisting of AMI, gout, stroke, heart surgery complications and traumatic brain injury” (claim 1), “reducing infarct size” (claim 3), “wherein the human subject in need of reduction in infarct size is a subject in need of treatment for a disease selected from AMI, ischemia, stroke, TBI and toxic shock” (claim 3), “a method of treating AMI or STEMI” (claim 5), JP 2015504675 teaches the invention relates to reducing the deleterious effects of ischemia reperfusion injury as a result of MI (p. 5, last para.). JP 2015504675 teaches the composition of the invention can be administered to a subject with heart disease to reduce acute or late infarct size. JP 2015504675 teaches the acute infarction can be measured before surgery, during the event or 48 hours after the event (last para. of p. 5). JP 2015504675 teach the subject is a human (p. 6, 7th para.). 
JP 2015504675 does not teach an example of administering SEQ ID NO: 34 to a human in need of a reduction in infarct size, wherein the subject is in need of treatment for AMI, however the teachings of JP 2015504675 is suggestive of the limitation. 
With respect to claims 1, 3 and 5, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to administer SEQ 
With respect to claims 6, 17, 19-20 and 26-27, JP 2015504675 teaches the pharmaceutical compositions to be administered subcutaneously and orally (p. 18, 4th para.). 
With respect to claims 7, 22 and 29, JP 2015504675 teaches that composition comprises AAT-Fc and Fc-AAT fusions and fragments thereof (top of p. 6; p. 8, para. 3rd para.; p. 23, 4th para.). JP 2015504675 teaches fusion polypeptides of AAT or fragments and an immune fragment such as an IgG fragment (p. 23, 2nd para.). JP 2015504675 teaches Fc bound to AAT or peptide fragments of AAT increase the half-life in vivo (p. 23, 4th para.).
With respect to claims 11, 24 and 31 and the limitation “where in the peptide causes a 75% a decrease in serum TNF-α levels when administered in an effective amount to a human subject”, the composition from JP 2015504675 would inherently have all of the activities and properties of the composition of claims 11, 24 and 31.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, JP 2015504675 teach administering a composition that meets the limitations of claims 1, 3 and 5 to the same patient population (a subject suffering from AMI), therefore the TNF-α levels would inherently be reduced. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claims 12, 25 and 32, in addition to the teachings above, JP 
2015504675 teaches generating carboxy-terminal fragments of AAT, including a 30 amino acid fragment (p. 11, 1st para.). Please note that SEQ ID NO: 34 is 36 amino acid  carboxy-terminus of AAT.  JP 2015504675 teaches any combination of a carboxy-terminal 5-mer…25-mer, 30-mer, 35-mer and the like can be used for the development of the constructs contemplated here (top of p. 17). A carboxy-terminal 35-mer would necessarily contain instantly claimed SEQ ID NO: 1. 
	
Claims 1, 3, 5-7, 10-12 and 17-32  are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015504675 (filed 01/10/2013, published 2/16/2015) in view of Gelber et al. (WO2011/126882). 
Gelber et al. teach SEQ ID NO: 140, which is also identified as C36, which comprises 36 amino acids and comprises instantly claimed SEQ ID NO: 1 (Table 19). Gelber et al. teach the peptide comprises one or more D-amino acids (claim 13 and [00127]). Gelber et al. teach in some embodiments the amino acids bear a convention amino protecting group (e.g. acetyl) [00129]. Gelber et al. teach that it is known in the art that limitation modifications can be made to the peptide without destroying its biological function [00130]. 
With respect to claims 10, 18, 21, 23, 28 and 30, it would have been obvious to a person or ordinary skill in the art to modify the peptide of JP 2015504675 to include D-amino acids or N-terminal acetylation because Gelber et al. teach a peptide identical to the peptide of JP 2015504675, wherein the peptide can be modified with the addition of D-amino acids and/or N-terminal acetylation. In addition to the teachings of Gelber et al., a person of ordinary skill in the art is aware that inclusion of D-amino acids or N-terminal acetylation improves the stability of the protein and would be motivated by the teachings of Gelber et al. to include such improvements in the peptide of JP 2015504675. There is a reasonable expectation to success given that such modification are routine in the art and Gelber et al. teach the same modifications on an identical peptide. 

NEW claims 33-41 are rejected under 35 U.S.C. 103 as being unpatentable over Gelber et al. (WO2011/126882). 
With respect to claim 33, Gelber et al. teach SEQ ID NO: 141 (Ac-SIPPEVKFNKPFVFVFLNeuIEQNT (Table 19). Gelber et al. also teach SEQ ID NO: 140, which is also identified as C36, which comprises 36 amino acids and comprises instantly claimed SEQ ID NO: 1 (Table 19). Please note that instantly claimed SEQ ID NO: 57 differs from instantly claimed SEQ ID NO: 1 by mutation of the methionine to norleucine (Nle). 
SEQ ID NO: 141 from Gelber et al. is missing a K at the C-terminus compared to instantly claimed SEQ ID NO: 57. However, Gelber et al. is suggestive of instantly claimed SEQ ID NO: 57.  Gelber et al. teach in order to be suitable for therapeutic administration, a peptide can be designed to decrease the overall hydrophobicity to improve the solubility of the peptide [00545]. Gelber et al. teach M to Nle substitution was selected to limit the oxidation potential of M, while keeping minimal perturbed three dimensional conformation [00546]. 
With respect to claim 33, it would have been obvious to a person of ordinary skill in the art to substitute the methionine of SEQ ID NO: 140 to norleucine (Nle) because Gelber et al. teach that M to Nle mutations limit the oxidation while keeping the three dimensional structure. SEQ ID NO: 140 with an Nle substitution for M would meet the limitations of instantly claimed SEQ ID NO: 57. There is a reasonable expectation of success given that Gelber et al. teach SEQ ID NO: 141 that comprises the M to Nle mutation. Moreover, the Gelber et al. teach multiple peptides comprising M to Nle substitutions. 
claim 34, SEQ ID NO: 141 is 21 amino acids. 
With respect to claim 35, Gelber et al. teach in some embodiments the amino acids bear a convention amino protecting group (e.g. acetyl) [00129]. Gelber et al. teach that it is known in the art that limitation modifications can be made to the peptide without destroying its biological function [00130]. 
With respect to claim 36, Gelber et al. teach the peptide comprises one or more D-amino acids (claim 13 and [00127]).
With respect to claims 37 and 38, Gelber et al. teach PEG can be coupled to the peptide [00149,00172,00187,and 00188]. Gelber et al. teach PEGylation increases the circulating half-life [00188].
With respect to claim 39, Gelber et al. teach pharmaceutically acceptable composition comprise a therapeutically carrier and or diluents [00370]. 
With respect to claim 40, Gelber et al. teach it is especially advantageous to formula or and intravenous in dosage unit form for ease of administration and uniformity of dosage [00383].
With respect to claim 41, Gelber et al. teach subcutaneous formulations can be prepared according to the procedures known in the art [00393]. 

Allowable Subject Matter
Claims 42 and 43 are allowed. There was no art found that discloses a peptide consisting of SEQ ID NO: 57. The closest prior art is Gelber et al. presented above. The peptide of Gelber et al. differs from instant SEQ ID NO: 5 by the addition of 5 amino acids at the N-terminus and is missing the C-terminal Lys residue. There is no teaching 
Conclusion
	Claims 1, 3, 5-7, 10-12, 17-41 are rejected.
	Claims 42 and 43 are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.L.M/Patent Examiner, Art Unit 1654                                                                                                                                                                                             

/JAMES H ALSTRUM-ACEVEDO/Supervisory Patent Examiner, Art Unit 1654